In The

                                 Court of Appeals
                       Ninth District of Texas at Beaumont
                                _________________

                               NO. 09-14-00149-CR
                               _________________

                      FRANCISCO ROSALEZ, Appellant

                                         V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

                    On Appeal from the 252nd District Court
                           Jefferson County, Texas
                          Trial Cause No. 13-16304
__________________________________________________________________
                          MEMORANDUM OPINION

      Pursuant to a plea bargain agreement, appellant Francisco Rosalez pleaded

guilty to the offense of injury to a child, a third degree felony. See Tex. Penal Code

Ann. § 22.04(a)(3), (f) (West Supp. 2014). The trial court found the evidence

sufficient to find Rosalez guilty of injury to a child, but deferred further

proceedings, placed Rosalez on community supervision for a period of eight years,

and ordered Rosalez to pay a $1,000 fine. Thereafter, the State filed a motion to

revoke Rosalez’s unadjudicated probation. The trial court held a hearing on the

                                          1
State’s motion to revoke, during which Rosalez pled “true” to two violations of the

conditions of his community supervision. At the conclusion of the hearing, the trial

court found the evidence sufficient to establish that Rosalez violated the conditions

of his community supervision. Based on this finding, the trial court revoked

Rosalez’s community supervision, found him guilty of the offense of injury to a

child, and sentenced him to five years in prison. Rosalez timely filed this appeal.

      Rosalez’s appellate counsel filed an Anders brief. See Anders v. California,

386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.]

1978). Counsel’s brief presents his professional evaluation of the record and

concludes there are no arguable grounds to be advanced in this appeal. Counsel

provided Rosalez with a copy of this brief. We granted an extension of time for

Rosalez to file a pro se brief, but we received no response from Rosalez.

      The appellate court need not address the merits of issues raised in Anders

briefs or pro se responses. Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim.

App. 2005). In these circumstances, we “may determine that the appeal is wholly

frivolous and issue an opinion explaining that [the appellate court] has reviewed

the record and finds no reversible error. Or, [we] may determine that arguable

grounds for appeal exist and remand the cause to the trial court so that new counsel

may be appointed to brief the issues.” Id. (citations omitted).

                                          2
      We have independently reviewed the clerk’s record and the reporter’s

record, and we agree with Rosalez’s appellate counsel that no arguable issues were

properly preserved to support an appeal. See id. Therefore, we find it unnecessary

to order appointment of new counsel to re-brief Rosalez’s appeal. See id.; cf.

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We affirm the trial

court’s judgment.1

      AFFIRMED.




                                     _____________________________
                                           CHARLES KREGER
                                                 Justice


Submitted on August 29, 2014
Opinion Delivered November 18, 2015
Do Not Publish

Before Kreger, Horton, and Johnson, JJ.




      1
         Rosalez may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.

                                          3